DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (U.S. PGPUB. 2014/0241978 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Yamazaki et al. ‘978 teach a method for forming a film of an oxide of In, Ga, and Zn, having a spinel crystalline phase, the method comprising: providing a substrate in a chamber; 5 providing a sputtering target in the chamber, the sputtering target comprising an oxide of In, Ga, and Zn, wherein: In, Ga, and Zn represent together at least 95 at% of elements other than oxygen in the sputtering target, In represents from 0.6 to 44 at% of In, Ga, and Zn in the 10 sputtering target, Ga represents from 22 to 66 at% of In, Ga, and Zn in the sputtering target, and Zn represents from 20 to 46 at% of In, Ga, and Zn in the sputtering target; and forming a film on the substrate, the substrate being at a temperature of from 125°C to 250°C, by sputtering the sputtering target with a sputtering gas comprising Oz, the sputtering being performed at a sputtering power of at least 200 W.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 2:
Regarding claim 2, Yamazaki et al. ‘978 teach wherein: In represents from 2 to 40 at% of  In, Ga, and Zn in the sputtering target, Ga represents from 25 to 55 at% of In, Ga, and Zn in the sputtering target, and Zn represents from 23 to 43 at% of In, Ga, and Zn in the sputtering 25 target.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 3:
Regarding claim 3, Yamazaki et al. ‘978 teach wherein: In represents from 10 to 40 at% of In, Ga, and Zn in the sputtering target, Ga represents from 30 to 50 at% of In, Ga, and Zn in the sputtering 30 target, and Zn represents from 27 to 40 at% of In, Ga, and Zn in the sputtering target.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 4:
Regarding claim 4, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99 at% of elements other than oxygen in the sputtering target.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 5:
Regarding claim 5, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99.9 at% of elements other than oxygen in the sputtering target.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 6:
Regarding claim 6, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99.95 at% of elements other than oxygen in the sputtering target.
DEPENDENT CLAIM 7:
Regarding claim 7, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of In to Ga in the sputtering target is from 0.51 to 1.96.  (Paragraphs 0501, 0502)
DEPENDENT CLAIM 8:
Regarding claim 8, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of In to Zn in the sputtering target is from 0.5 to 2.2.  (Paragraphs 0490-0502)
DEPENDENT CLAIM 9:
Regarding claim 9, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of Ga to Zn in the sputtering target is from 0.5 to 2.2.  (Paragraphs 0490-0502)


DEPENDENT CLAIM 16:
Regarding claim 16, Yamazaki et al. ‘978 teach wherein the substrate is at a temperature of from 150 to 230°C.  (Paragraphs 0493-0502)
DEPENDENT CLAIM 17:
Regarding claim 17, Yamazaki et al. ‘978 teach wherein in step c the substrate is at a temperature of from 175 to 220 °C.  (Paragraphs 0493-0502)
DEPENDENT CLAIM 18:
Regarding claim 18, Yamazaki et al. ‘978 teach wherein the spinel crystalline phase is of a space group Fd3m.  (Table 2)
DEPENDENT CLAIM 19:
Regarding claim 19, Yamazaki et al. ‘978 teach a film of an oxide of In, Ga, and Zn, having a spinel crystalline phase, wherein In, Ga, and Zn represent together at least 95 at% of the elements 5 other than oxygen, In represents from 0.6 to 44 at% of In, Ga, and Zn, Ga represents from 22 to 66 at% of In, Ga, and Zn, and Zn represents from 20 to 46 at% of In, Ga, and Zn.  (Paragraphs 0490-0502; Table 2)
DEPENDENT CLAIM 20:
Regarding claim 20, Yamazaki et al. ‘978 teach an electronic device comprising: the film of Claim 19, or an element obtained by patterning the film of Claim 19.  (Paragraph 0041 – i.e. transistor)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. PGPUB. 2014/0241978 A1) in view of Takenaka et al. “Influence of deposition condition on electrical properties of a-IGZO films deposited by plasma-enhanced reactive sputtering”, Journal of Alloys and Compounds (Available on line September 2018), pp. 642-649.
DEPENDENT CLAIMS 12, 13:
	The difference not yet discussed is wherein the sputtering power is at least 400 W (Claim 12) or at least 500 W (Claim 13).
	Regarding claims 12, 13, Takenaka et al. teach utilizing at least 500 W for depositing an IGZO film.  (See page 643)

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takenaka et al. because it allows for depositing IGZO films.
Claims 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. PGPUB. 2014/0241978 A1) in view of Yamazaki et al. (U.S. Pat. 8,129,719).
DEPENDENT CLAIM 10:
	The difference not yet discuss is wherein the sputtering is pulsed DC reactive magnetron sputtering.
	Regarding claim 10, Yamazaki et al. ‘719 teach wherein the sputtering is pulsed DC reactive magnetron sputtering.  (Column 16 lines 16-38; Column 33 lines 14-20, lines 27-31)
DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein a sputtering gas flow comprises at least 80% of oxygen with a balance of the sputtering gas flow comprising an inert gas.
Regarding claim 14, Yamazaki et al. ‘719 teach a sputtering gas flow comprises at least 80% of oxygen with a balance of the sputtering gas flow comprising an inert gas.  (Column 16 lines 16-38)
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein a sputtering gas flow comprises at least 85% of oxygen with a balance of the sputtering gas flow comprising an inert gas.

	The motivation for utilizing the features of Yamazaki et al. ‘719 is that allows for forming the film with excessive oxygen.  (Column 16 lines 16-38)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamazaki et al. ‘719 because it allows for forming the film with excessive oxygen.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. ‘978 in view of Yamazaki et al. ‘719 as applied to claims 1 and 10 above, and further in view of Tsuji et al. (JP 2014-192264).
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the pulsed DC reactive magnetron sputtering is performed with a frequency of from 10 kHz to 1 MHz.
	Regarding claim 11, Tsuji et al. teach utilizing 100 kHz.  (Paragraph 0025)
	The motivation for utilizing the features of Tusji et al. is that it allows for preventing abnormal discharge.  (Paragraph 0003)
	Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the features of Tsuji et al. because it allows for preventing abnormal discharge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 4, 2022